Judgment ucanimously reversed and a new trial ordered, with costs to the appellant to abide the event, on the following grounds: (1) The verdict is against the weight of the credible evidence; (2) the court erred in admitting in evidence the “ instructions ” alleged to have been given by the manager to the bus boy to clean the floor after the plaintiff had fallen. (Golden v. Horn & Hardart Co., Inc., 244 App. Div. 92; affd., 270 N. Y. 544.) Present — Martin, P. J., Glennon, Untermyer, Dore and Callahan, JJ.